Citation Nr: 9934373	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-27 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, and a bilateral leg disorder, as secondary to 
service-connected aseptic meningitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, as secondary to service-connected aseptic 
meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had verified active military service from 
December 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Service connection for a lower back disorder was denied in a 
rating decision in March 1988.  The veteran was notified of 
the denial of benefits, but did not timely file an appeal.  
Consequently, that determination is final.  38 U.S.C.A. 
§ 7105.  That is the last final decision on any basis.

A hearing was held in August 1999, at the RO, before Michael 
D. Lyon, who is the Board member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 1999).  A transcript of the hearing has been 
included in the claims folder for review.

The Board's decision is limited to the issues developed for 
appellate review.  The veteran also appears to be pursuing 
several other claims including entitlement to a clothing 
allowance, and numerous disorders due to exposure to 
herbicides in Vietnam.  These issues have not been fully 
developed for appellate review, and are not before the Board 
at this time.  Kellar v. Brown, 6 Vet. App. 157 (1994); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

As discussed below, it the concluded that there is new and 
material evidence submitted, and the claim for service 
connection for a back disorder secondary to meningitis will 
be reopened.  It will be considered in the Remand section of 
this document, which follows the Order section below.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2. A right shoulder disorder, and/or a bilateral leg disorder 
have not been shown by any competent evidence to be 
etiologically or causally related to the appellant's service-
connected aseptic meningitis.

3.  Service connection for a lower back disorder, as 
secondary to service-connected aseptic meningitis, was denied 
in a March 1988 rating decision.  The veteran was notified of 
that decision and failed to timely complete an appeal.  This 
is the last final denial on any basis.

4.  The evidence received into the record since the March 
1988 denial, including private and VA medical records is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  After reopening and presuming the credibility of the 
evidence, the reopened claim is not inherently implausible.


CONCLUSIONS OF LAW

1.  The appellant has not submitted well-grounded claims for 
service connection for a right shoulder disorder, and/or a 
bilateral leg disorder, as secondary to service-connected 
aseptic meningitis. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).

2.  The March 1988 decision by the RO denying the appellant's 
claim to service connection for a lower back disorder is 
final; evidence submitted since that decision is new and 
material evidence which allows the appellant's claim to be 
reopened for de novo review.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Vargas-Gonzales v. West, 12 
Vet.App. 321 (1999).

3.  The claim for secondary service connection for a low back 
disorder is well-grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to service connection for a right shoulder 
disorder, and a bilateral leg disorder,  as secondary to 
service-connected aseptic meningitis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
In addition, service connection can be established for any 
disability that is proximately due to, the result of, or 
aggravated by a service connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v, Brown, 7 Vet. App. 439 (1995). 

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  In this case, the nexus requirement would be 
whether there is competent evidence of a relationship between 
the service-connected disability and the disability for which 
service connection is sought.  See 38 C.F.R. § 3.310; Allen, 
supra.

The Board notes that the appellant has not claimed 
entitlement to service connection for a right shoulder 
disorder, and a bilateral leg disorder on a direct service 
connection basis; rather, he asserts that he developed these 
disorders as a result of his service-connected aseptic 
meningitis.  As his aseptic meningitis is service connected, 
he thus argues that a right shoulder disorder, and a 
bilateral leg disorder as a result of the aseptic meningitis 
should similarly be service connected.

Historically, the veteran's service records and separation 
examination are negative for any complaints or treatment of a 
right shoulder or bilateral leg disorder.  

In May 1995, the veteran filed a claim for service connection 
for a right shoulder disorder and a bilateral leg disorder as 
secondary to his service connected aseptic meningitis.  (It 
is noted that this claim for a bilateral leg disorder is 
considered to be based on other than radiation from back 
pain.  To the extent there is leg pathology secondary to any 
back disorder, that should be considered as part of the 
discussion below and in the Remand section of this document.)

A hearing was held at the RO in March 1997, and in August 
1999, a travel Board hearing was held.  At both hearings the 
veteran offered similar testimony in support of his claim.  
Transcripts of both hearings are on file.  

The post service medical evidence includes private and VA 
medical records.  These note some complaints of shoulder and 
leg pains.  This medical evidence does not contain a 
competent expert opinion relating any current right shoulder, 
or bilateral leg disorder, with the veteran's service 
connected aseptic meningitis.  In this regard, the Board 
notes that the appellant is not qualified to make that 
medical connection.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Based on the evidence above, the Board finds that the 
appellant has not provided any credible medical evidence that 
would etiologically link a right shoulder or bilateral leg 
disorder with his service-connected aseptic meningitis or 
otherwise show a relationship.  

Primarily, the appellant has only offered his lay opinion 
concerning its development.  However, his contentions, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his current disabilities of 
the right shoulder, and legs with the aseptic meningitis 
incurred while in service, are insufficient by themselves to 
well ground the claim. Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Although the appellant's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The appellant's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no relationship between his disabilities of the right 
shoulder, and legs and his service-connected aseptic 
meningitis.  The appellant lacks the medical expertise to 
offer an opinion as to the existence, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of a causal relationship, 
service connection is not warranted on a secondary basis as 
the claim is not well grounded.

It is noted that additional evidence was submitted at the 
Hearing before the undersigned.  That evidence was submitted 
with a waiver of RO jurisdiction.  Additionally, a packet of 
information, including numerous medical records has been 
submitted to the Board.  This information also came with a 
waiver of RO jurisdiction.  This information has been 
reviewed, but does not contain information which serves to 
medically establish the relationship claimed regarding this 
issue.

Where a claim is not well grounded, VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the appellant of the necessary evidence in the 
claims form he completed, in its notice of rating decision 
and the statement and supplemental statements of the case.  
That discussion informs him of the types of evidence lacking, 
which he should submit for well-grounded claim.  However, it 
has not been shown that any records, if available, would 
satisfy the medical nexus requirement in order to make the 
claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette, 8 Vet. App. at 80.


II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lower back disorder,  as secondary to service-connected 
aseptic meningitis.

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1999); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In the instant case, service connection was initially denied 
for a lower back disorder by rating decision of March 1988.  
The veteran was notified of that denial, and did not file a 
timely appeal.  Consequently, that determination is final.  
38 U.S.C.A. § 7105.  That is the last final decision on any 
basis.

In making that decision, the RO considered the evidence then 
of record which included the appellant's service medical 
records, separation examination, VA and private medical 
records.  The evidence of record at that time, it was held, 
indicated that the veteran had no musculoskeletal complaints, 
including low back complaints at the time of separation.  
There were some complaints of back pain in the early 1970's 
but the findings recorded were not attributed to the service 
connected disorder.

In May 1995, the appellant applied to reopen his claim for 
service connection for a lower back disorder, as secondary to 
service connected aseptic spinal meningitis.

The RO in August 1995, confirmed the prior decision.  The 
Board notes the RO denied service connection, but did not 
describe the issue as new and material evidence to reopen the 
claim. (This was corrected, in a supplemental statement of 
the case in November 1997, the claim was restated as new and 
material evidence to reopen the claim, and the proper laws 
were cited).

A hearing was held at the RO in March 1997, in which the 
veteran offered testimony.  Further testimony was offered by 
the veteran in a travel Board hearing, in August 1999.  The 
Board notes that additional medical evidence was submitted at 
the travel Board hearing. The veteran waived consideration of 
this evidence by the office of local jurisdiction under 38 
U.S.C. 1304.  This evidence consists of July 1999 VA clinical 
treatment records including a statement by a VA physician, 
noting that: 

In my opinion, as a general internist, back pain with 
onset after spinal meningitis could have been caused or 
contributed-to by the meningitis.  Attribution of 
specific causation of back pain from MRI scans can be 
difficult.

Other, evidence received subsequent to March 1988, consists 
of treatment records from a U.S. Army Hospital (post 
service), VA, and private medical records.  These records 
reveal treatment for numerous musculoskeletal complaints and 
other unrelated disorders.  Some of this information was also 
received after the hearing.  There were additional records 
with opinions that the chronic scarring from meningitis might 
have caused the low back pain.  These opinions are sufficient 
to reopen the claim.  The credibility of this information is 
presumed, and constitutes new and material evidence.

Thus, the additional medical evidence provides some basis to 
relate the presence of any current lower back pathology to 
service, the service connected aseptic meningitis.  In view 
of these opinions, the claim should be reopened.

Finally, in view of these opinions, it is concluded, that 
upon reopening, the claim is well grounded.  Again, the 
credibility of the opinions is presumed for this purpose.  


ORDER

Entitlement to service connection for a right shoulder 
disorder, and a bilateral leg disorder, claimed as secondary 
to the service-connected atypical meningitis, is denied on 
the basis that the claim is not well grounded.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a lower back 
disorder, claimed as secondary to the service-connected 
atypical meningitis.  The claim is well grounded.  The appeal 
is allowed to this extent.


REMAND

As noted above, it is the conclusion of the Board that the 
claim for secondary service connection for a back disorder is 
reopened and well grounded, based on the evidence of record.  
Also as noted, this evidence includes information received at 
and after the Travel Board hearing.  Finally, it is 
reiterated that the credibility of this evidence was presumed 
for the purposes of making the instant decision.

The evidence with regard to the back pain, however, on the 
merits is equivocal.  While there is some evidence suggesting 
that back pathology may be due to the service connected 
disorder, there is other evidence that the back pain may be 
due to arthritis, disc pathology, or a functional overlay.  
There is some indication that additional testing was to be 
done.  In any event, in view of the various opinions in the 
medical records, additional testing and opinion is indicated.

In view of the foregoing, this issue is remanded for the 
following actions:

1.  The RO should contact the veteran and 
ascertain whether there are any 
additional records of treatment of the 
claimed low back disorder that are not on 
file.  If so, the appellant should be 
offered the opportunity to submit those 
records, or the RO may assist in 
obtaining these records.  Appropriate 
information and release forms may be 
requested as indicated.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Whether or not there are additional 
records obtained, the RO should arrange 
for VA physical examination(s) as 
indicated, to include appropriate 
neurological and orthopedic findings.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the 
examiner(s) for review prior to the 
examination(s).  After examining the 
veteran and reviewing all medical 
records, the examiner(s) should offer an 
opinion as to whether there is any 
relationship between the service 
connected meningitis residuals and the 
low back disorder found.  If there is a 
relationship, it should be explained in 
detail.  If there is no relationship, 
that should be set forth along with the 
reasons for the conclusion.

3.  The appellant and his representative 
are notified that they may submit 
additional evidence or argument on this 
matter while the case is undergoing 
remand development.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the issue should be readjudicated by the RO.  To 
the extent the benefits sought on appeal are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
ultimate outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that 

have been remanded by the Board and by the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

